Counsel for plaintiff moves the Industrial Commission for a continuance in this matter due to the reason that both parties by letter dated 6 December 1994 to the Commission stipulated to a 30 day extension of time to file briefs. As a result of this extension of time, the plaintiff-appellee's brief will not be due until after the 3 March 1995 Full Commission hearing date. Defendants have no objection to a continuance.
Upon plaintiff's motion and for good cause shown, IT IS ORDERED that counsel for plaintiff's motion for a CONTINUANCE is hereby GRANTED.
                                  S/ ________________________ DIANNE C. SELLERS COMMISSIONER